        Case 1:20-cv-03388-EGS Document 29-2 Filed 03/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                     Plaintiffs,
v.                                                     Case No. 1:20-cv-03388-EGS

DONALD J. TRUMP, et al.,


                     Defendants.




                                   PROPOSED ORDER

       Having reviewed Plaintiffs’ Motion for Admission of Attorney Janai Nelson Pro Hac Vice

as counsel for Plaintiffs in the above captioned case, the application is hereby GRANTED.


       SO ORDERED.


       This _____ day of _________, 2020.




                                            UNITED STATES DISTRICT COURT JUDGE




                                              1
